Citation Nr: 0720872	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  00-07 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain.

2.  Entitlement to an extraschedular rating for chronic low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 15, 
2005, which vacated, in part, an August 2002 Board decision 
and remanded the issue on appeal for additional development.  
The issue initially arose from an April 1999 rating decision 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in March 2006.  

The Board notes that the issue of entitlement to a rating in 
excess of 20 percent was addressed in a March 2007 
supplemental statement of the case.  In May 2007, the veteran 
submitted correspondence asserting that a temporary total 
disability rating was warranted.  Also included was duplicate 
medical evidence and VA medical correspondence dated in 
January 2006 indicating the veteran had been unemployed since 
November 2004 because of his chronic pain syndrome and 
neurosurgical intervention.  Although this January 2006 VA 
medical statement was not previously or record, the Board 
finds the information provided as to the specific issue on 
appeal is cumulative of the evidence of record and considered 
by the RO in prior adjudications as to this matter.  The 
Board finds the requested development on remand was 
substantially completed and that the issue addressed in this 
decision has been adequately developed for appellate review.

VA law provides that in exceptional cases, where evaluations 
provided by the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, are found to be inadequate, an 
extraschedular rating may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disorder.  The governing norm for 
extraschedular consideration in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2006).  A review of the appellate record reveals that 
entitlement to an extraschedular rating has not been recently 
considered in this case.

The Court has held that the Board is precluded, in the first 
instance, from addressing the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (holding also that 
extraschedular rating consideration is "always part" of a 
schedular rating-increase claim).  The Court has also held 
that it was premature for the Board to decline extraschedular 
consideration where the record was significantly incomplete 
in a number of relevant areas probative of the issue of 
employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).  
Generally, a claim for unemployability is not considered 
inextricably intertwined with an increased rating claim as 
the matter does not necessarily require a specific disability 
rating for consideration.  See Vettese v. Brown, 7 Vet. App. 
31, 35 (1994).  Therefore, the Board finds that the issue of 
entitlement to extraschedular consideration must be 
reconsidered and that the matter is best addressed as a 
separate issue continuing on appeal.

It is significant to note that the appellate record shows the 
veteran has pending, unadjudicated claims for entitlement to 
a total rating based upon individual unemployability (TDIU) 
and entitlement to temporary total ratings based upon 
hospitalization and convalescence.  These matters are 
considered to be inextricably intertwined with the issue of 
entitlement to an extraschedular rating.

The issue of entitlement to an extraschedular rating for 
lumbosacral strain with traumatic arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The veteran's service-connected chronic low back strain 
is presently manifested by no more than moderate imitation of 
lumbar spine motion, without evidence of favorable ankylosis 
of the lumbar spine, pronounced intervertebral disc syndrome, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months, or more than moderate incomplete left sciatic 
nerve paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (before and after September 23, 2002), 5289, 5292, 
5295 (before September 26, 2003) and 5237, 4243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the veteran by correspondence dated 
in April 2006.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The April 2006 VA 
correspondence provided notice as to these matters.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  There is no evidence of any pertinent medical 
treatment for the service-connected disability from 
approximately April 2000 until November 2004.  In 
correspondence dated in February 2007 the veteran reported 
that he had no additional evidence to submit in support of 
his claim.  Therefore, further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Factual Background

On VA orthopedic examination in August 1996 the veteran 
complained of chronic low back pain.  The examining physician 
indicated that the veteran's back complaints could be related 
to his service-connected fracture of the distal right femur.  
An October 1996 rating decision established entitlement to 
service connection for chronic low back strain.  A 20 percent 
disability rating was assigned based on the findings of the 
August 1996 VA examination.  In correspondence dated in June 
1998 the veteran asserted that his back disability had 
increased in severity.

VA outpatient treatment records from August 1996 to March 
1998 show that the veteran was seen for complaints of low 
back pain and that he had recently undergone aquatic therapy 
for chronic back strain.  

VA examination in September 1998 revealed objective findings 
of decreased range of motion in that he was unable to reach 
the floor on flexion and needed to brace himself on his 
thighs when he flexed to about 45 degrees.  Range of motion 
studies revealed extension to 30 degrees; lateral flexion to 
35 degrees and rotation to 30 degrees.  No paraspinal 
musculature spasm was noted.  There was tenderness over the 
left lumbosacral fascia.  There was no abnormal curvature 
noted in either the cervical or lumbar spine.  He was able to 
stand on his heels and toes without difficulty.  There was no 
gluteal atrophy and the sciatic exit points, as well as the 
course of the sciatic nerve, were nontender.  Neurological 
findings were normal.  Prior X-rays of the lumbosacral spine 
were reviewed which revealed a minimal narrowing of the L5-S1 
interspace considered as degenerative disc disease.

On VA examination in February 1999 the veteran complained of 
chronic low back pain, but denied any numbness or pins and 
needles sensation of the lower extremities.  He related that 
his back pain prevented him from standing for periods greater 
than ten to twelve minutes and that the pain increased on 
sitting or standing.  He stated he occasionally wore a 
lumbosacral corset and was using a cane when he presented for 
examination.  Examination revealed no spasm, gross muscular 
atrophy, or gross deformity of the lumbar spine.  There was 
tenderness to light palpation in the bilateral lower lumbar 
region.  Range of motion studies of the lumbar spine revealed 
forward flexion to 30 degrees, lateral flexion to 15 degrees, 
bilaterally, and rotation to 25 degrees, bilaterally.  All 
ranges of motion elicited complaints of pain on motion.  X-
rays revealed slight narrowing at L5-S1.  The diagnosis was 
chronic low back pain with degenerative joint disease at L5-
S1.

VA outpatient treatment records from June 1999 to April 2000 
indicate treatment for various disorders, including low back 
pain.  A November 1999 magnetic resonance imaging (MRI) of 
the spine revealed normal height and alignment of the 
vertebral bodies.  There was mild disk desiccation at L3-4, 
and signs of severe degenerative disc disease  at L4-5.  
There was congenital spinal stenosis from L1 inferiorly.  
Finally, there was minimal disk bulge at L2-3.  An April 2000 
treatment report noted he was being seen for clearance to 
work part time.  Based on a combination of his service 
connected and nonservice-connected disorders, it was found 
that he could perform some part time work, about four or five 
hours every other day, doing light duty functions, such as 
filing.

As previously stated, there is no evidence of record of any 
pertinent medical treatment for the service-connected low 
back strain  from approximately April 2000 until November 
2004.

VA medical records dated in October 2005 show the veteran 
underwent L3-L5 laminectomy with fusion.  The principal 
diagnosis at the time of that procedure was lumbar stenosis 
with radiculopathy and L4-5 spondylolisthesis.  Pre-surgery 
notes indicated there was no evidence of numbness or 
tingling, no radiculopathy, and no bowel or urinary symptoms.  
An examination revealed the veteran walked with some 
spasticity in the lower back.  There was no bony tenderness.  
Motor strength was 5/5 and sensations were intact to all 
distributions.  Straight leg raise testing was negative.  A 
neurosurgery admission noted a recent onset of bilateral 
buttock pain with ambulation and left lower extremity pain 
radiating to the outside of the calf.  Straight leg raise 
testing was positive on the left.  VA correspondence dated in 
October 2005 noted the veteran had undergone a large 
operation to his lower back and would require physical 
therapy for an indefinite period of time, usually a few 
weeks, before returning to his normal activities or 
occupation.

In an April 2006 application for TDIU the veteran stated he 
had been too disabled to work because of his back disability 
since 1998.  He reported he had last worked as a security 
guard in 1998.

VA treatment records dated from October 2005 to October 2006 
show the veteran received physical therapy for his low back 
disability.  A July 2006 physical therapy report noted he 
complained of low back pain estimated as seven on a ten point 
scale.  He stated his pain was increased because he had been 
working on his car the previous day.  The examiner noted the 
veteran performed all therapeutic activities without 
difficulty or complaints of pain or discomfort.  An August 
2006 report noted the veteran was feeling better and had been 
informed he could discontinue use of his hard back brace to 
resume activities as tolerated.  In a September 2006 record 
the examiner noted the veteran performed all activities with 
some overall increase in discomfort not specific to the 
exercises.  It was noted the veteran attributed his pain to 
the damp weather or his having run out of pain medication.  

A subsequent September 2006 assessment report showed all 
physical therapy activities were performed without complaints 
of pain, but that full active range of motion studies were 
not assessed due to an incomplete healing of fusion.  Motor 
strength was grossly 5/5 to the left lower extremity.  Deep 
tendon reflexes were 2+.  It was noted the veteran reported 
occasional numbness in the back of the left calf muscle down 
to the foot.  A September 28, 2006, physical therapy report 
noted that the veteran complained of increased pain and that 
he was wearing a back brace.  Physical therapy was 
discontinued pending full evaluation.  

At his September 27, 2006, VA orthopedic examination the 
veteran complained of ongoing problems with continuous lumbar 
spine pain, weakness, an inability to do any activity without 
pain, and recurring radiating pain to the left leg, 
hyperesthesia, and tingling.  He reported taking Oxycodone as 
needed on a permanent basis from the pain management clinic.  
He reported flare-ups of pain three times per week with 
severe decreased motion and an inability to walk properly.  
He stated he had been having incapacitating episodes which 
required he rest for a few days and that the previous Sunday 
he was confined to his bed because of severe pain.  He denied 
persistent numbness and bowel, bladder, and erectile 
dysfunction symptoms.  It was noted he stated he used a cane 
for ambulating and used a spinal brace.  He reported he could 
not walk more than 15 minutes and stated he had difficulty 
with walking, transferring, and activities of daily living 
such as grooming, bathing, toileting, and dressing.  He 
stated he was unable to put on his socks and shoes without 
pain.  He stated he was not employed, but reported he was 
presently working as a volunteer at a VA hospital.  

Physical examination conducted after a review of the record 
and an interview with the veteran revealed he walked with a 
slow, shuffling gait without any ambulatory deficit or 
assistive device.  He was in moderate pain upon walking and 
was not lurching to the right and left.  His posture was 
kyphotic.  The entire lumbar spine in the area of the lumbar 
spine operation was tender to deep palpation.  There was no 
evidence of muscle spasm, other deformity around the spine, 
or palpable lump.  Range of motion studies using a goniometer 
revealed flexion to 70 degrees with pain starting at 50 
degrees.  Extension was to 20 degrees maximum with pain 
beyond that and lateral flexion was to 30 degrees, 
bilaterally, with pain at 25 degrees.  Upper trunk rotation 
was to 30 degrees with pain at 20 degrees, bilaterally.  
There was no evidence of muscle atrophy.  The veteran was 
able to take a few steps walking on tiptoes and on heels 
without aggravated pain during those maneuvers.  Straight leg 
raising from the supine position was to 70 degrees, 
bilaterally, with a positive Lasegue's sign on the left.  
There was no ankle clonus.  Deep tendon reflexes were 2+ at 
the knee and ankle and were symmetrical.  There was 
hyperesthesia to the left leg at the L4 dermatome.  There was 
perfect discrimination of all the toes with recognized 
superficial touch and no weakness of the extensors or flexors 
of the foot.  Repetitive motion testing in forward flexion 
and extension was abandoned after ten maneuvers due to severe 
pain and reduced motion.  

The examiner's diagnosis was myofascial lumbosacral spine 
pain as a result of failed back syndrome after spinal fusion 
and laminectomy.  It was noted there was a spinal fusion done 
by operation which led to ankylosis of the lumbar spine with 
limited motion establishing the veteran's status of failed 
back syndrome to the service-related injury.  

VA treatment records dated October 5, 2006, noted the veteran 
reported he was doing well until approximately five weeks 
earlier when he began developing increasing back pain and 
pain down both legs which was not isolated to the front or 
back of the leg.  Lower extremity motor strength was 5/5, 
except for 4/5 left dorsi/plantar flexion and 4/5 left knee 
flexion.  Sensation was normal and symmetrical to light touch 
with blunt sensation to pinprick over the L1-L3 and T8-T12 
dermatomes, bilaterally, and to the left C5-T1 dermatomes.  
Deep tendon reflexes were 1/5 at the left patella and 2/5 at 
the Achilles tendons with no evidence of clonus or rigidity.  
The toes were down going.  There was decreased motion to all 
active thoracolumbar motion secondary to left-sided low back 
pain.  There was exquisite tenderness with deep palpation on 
the left which reproduced low back and "butt" pain.  
Goldthwaite's sign was negative, bilaterally.  Straight leg 
raising produced low back and buttock pain at 45 degrees on 
the left and low back pain only at 55 degrees on the right.  
The examiner's assessment included low back and leg pain 
likely secondary to several etiologies such as degeneration 
above and below the site of fusion and a strong myofascial 
component to pain during the examination.  

An October 5, 2006, VA pain clinic note reported the veteran 
complained of daily low back pain radiating to the buttocks 
and lower thoracic spine with numbness and intermittent sharp 
pains to the entire bilateral lower extremities and feet.  It 
was noted the veteran denied bladder incontinence, but stated 
that he had experienced a few episodes when he could not 
control his bowels.  The examiner provided no additional 
comments as to these complaints.  An October 6, 2006, 
neurosurgery report noted a recent computerized tomography 
(CT) scan revealed evidence of some fusion.  An October 24, 
2006 magnetic resonance imaging (MRI) scan revealed status 
post laminectomies and pedicle screw placement at L3, L4, and 
L5 with a local metallic artifact at L3, L4, and L5 obscuring 
some details.  There was also severe central stenosis at L2-
L3 secondary to dorsal epidural fat and hypertrophy of the 
facets and ligamenta flava which was worse than the moderate 
degree shown on a prior study.  

Analysis

Disability evaluations are determined by the application of 
the VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Evans v. Brown, 9 Vet. App. 273, 281 (1996).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).


Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  


Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

In this case, the record shows the veteran's service-
connected chronic low back strain is presently assigned a 
20 percent rating under Diagnostic Codes 5295.  The Board 
notes that an evaluation under the criteria of Diagnostic 
Codes 5289, 5292, 5293, and 5295 and the renumbered 
Diagnostic Codes 5237 and 5243 is equally appropriate based 
upon the present evidence.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The old spinal regulation 
criteria for ankylosis of the lumbar spine under Diagnostic 
Code 5289 are most appropriate and most advantageous to the 
veteran in the present appeal.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected chronic low back strain is 
presently manifested by no more than moderate limitation of 
the lumbar spine.  The September 27, 2006, VA examiner 
described the veteran's low back disability as myofascial 
lumbosacral spine pain as a result of failed back syndrome 
after spinal fusion and laminectomy which leads to ankylosis 
of the lumbar spine and limited motion.  Range of motion 
studies revealed flexion to 70 degrees with pain starting at 
50 degrees.  There is no evidence of ankylosis of the entire 
lumbar spine or the entire thoracolumbar spine, pronounced 
intervertebral disc syndrome, or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  The evidence does 
not demonstrate persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of a diseased disc.  Although the veteran 
reported he experienced incapacitating episodes of back pain, 
there is no evidence of a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician.  Therefore, the Board finds 
entitlement to an increased rating is not warranted under 
either the old or the revised diagnostic codes.

The Board also notes the regulation revisions effective 
September 26, 2003, allow for a possible schedular rating in 
excess of 40 percent based upon alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  The Board 
finds, however, that the veteran's orthopedic disability 
warrants no more than a 20 percent rating under the revised 
schedular criteria for limitation of thoracolumbar spine 
forward flexion and that there is no current evidence of even 
mild incomplete sciatic nerve paralysis to warrant an 
assignment of a rating under neurological impairment.  There 
is no evidence of limited thoracolumbar spine motion limited 
to 30 degrees or less, including as a result of pain or 
dysfunction, and no evidence of favorable ankylosis of the 
entire thoracolumbar spine.  There was some hyperesthesia to 
the left leg at the L4 dermatome upon examination in 
September 2006, but perfect discrimination of all the toes 
with superficial touch being recognized in all toes, clearly 
reflecting no sensory impairment.  There was no ankle clonus 
and deep tendon reflexes were 2+ in ankles.  Absent sensory 
impairment, there is no basis to rate the veteran for 
neurological impairment of the sciatic nerve.  The veteran's 
reported loss of bowel control has not been linked by medical 
evidence to be due to his service-connected back disability.  
Therefore, the Board finds a separate compensable rating for 
a neurologic disability or a schedular rating in excess of 
20 percent is not warranted under the rating criteria 
effective after September 26, 2003.


ORDER

Entitlement to a rating in excess of 20 percent for chronic 
low back strain is denied.


REMAND

As noted above, a review of the record shows the veteran was 
provided specific VCAA notice as to his increased rating 
claim.  The Board finds, however, that he should be provided 
an additional notice specifically addressing the issue of 
entitlement to an extraschedular rating.  Appropriate action 
should also be taken to ensure that adequate VCAA notice as 
to all elements of the claim is provided.  The issues of 
entitlement to TDIU and entitlement to temporary total 
ratings based upon hospitalization and convalescence should 
be adequately developed and adjudicated.  The issue of 
entitlement to an extraschedular rating should be 
reconsidered.  After providing the veteran and his 
representative an appropriate amount of time for a response, 
any issue remaining should be returned to the Board for 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claim for an 
extraschedular rating, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  The issues of entitlement to TDIU and 
entitlement to temporary total ratings 
based upon hospitalization and 
convalescence should be adequately 
developed and adjudicated.  The veteran 
and his representative should be notified 
of any decision and of his appellate 
rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


